In an action, inter aha, to recover damages for breach of fiduciary duty, the plaintiff appeals from an order of the Supreme Court, Richmond County (Solomon, J.), dated March 29, 2004, which granted the defendant’s motion to stay the prosecution of the action pending arbitration.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiff’s contention, the arbitration clause at issue contained in the parties’ March 29, 2000, retainer agreement is clear, explicit, and unequivocal, and all of the plaintiffs claims fall within the broad scope of this arbitration clause (see Stoll Am. Knitting Mach, v Creative Knitwear Corp., 5 AD3d 586 [2004]). Moreover, since the plaintiff was unable to raise a substantial question as to whether a valid agreement to arbitrate was made, no hearing was warranted on that issue (see Matter of Cassone, 100 AD2d 606 [1984]). Therefore, the Supreme Court properly granted the defendant’s motion to stay prosecution of the action pending arbitration.
The plaintiffs remaining contentions are without merit. H. Miller, J.E, Ritter, Goldstein and Spolzino, JJ., concur.